DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 17 - 19, and 28 are objected to because of the following informalities:  
Claim 2 is objected to because the acronyms “CT” and “MRI” should be defined upon their usage. 
Claim 17 is objected to because the word “and” should be removed from the end of line 7.
Claim 17 is objected to because the commas in lines 11 and 15 should be replaced with semicolons.
Claim 17 is objected to because the two occurrences of the term “processing system” in the last paragraph should be amended to recite “image processing system.”
Claim 18 is objected to because the term “processing system” should be amended to recite “image processing system.”
Claim 19 is objected to because the term “processing system” should be amended to recite “image processing system.”
Claim 28 is objected to because the word “and” should be removed from the end of line 9.

Claim 28 is objected to because the two occurrences of the term “processing system” in the last paragraph should be amended to recite “image processing system.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because there is unclear antecedent basis for “said imaging device” in the last paragraph. It is unclear whether the limitation attempts to refer to the first imaging device or the second imaging device. Moreover, it is unclear how “said imaging device is configured to be able to provide information to said image processing system to cause said image processing system to operate in said unlocked mode to enable movement of said real-time image relative to said secondary image,” as neither the first nor second imaging devices has been set forth as comprising any structural components that are physically capable of ‘being able to provide’ the claimed 
Regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Claim 2 recites the broad recitation “a three-dimensional medical imaging device,” and the claim also recites “a CT scan device” and “an MRI device” which are narrower statements of the broad recitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. To further explain, since CT scan and MRI devices are three-dimensional medical imaging devices, it is unclear what the scope of “a three-dimensional medical imaging device” is because the claim sets forth “a three-dimensional medical imaging device” as an alternative to CT scan or MRI devices. For 
Claim 17 is indefinite because there is insufficient antecedent basis for “the first imaging device” in line 3. For the purposes of examination, the limitation will be interpreted as attempting to refer to “[[the]] a first imaging device.” 
Claim 28 is indefinite because there is insufficient antecedent basis for “the first imaging device” in line 5. For the purposes of examination, the limitation will be interpreted as attempting to refer to “[[the]] a first imaging device.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al. (US 2008/0300477, hereinafter “Lloyd”). 
	Regarding claim 1, Lloyd shows a system for surgical image guidance, comprising: 
	a first imaging device (“imaging apparatus 220 coupled … for receiving real-time imaging data,” [0035] and fig. 2);
	an image processing system (navigation apparatus 230, [0028] and fig. 2; “imaging data is processed in an imaging module 280,” [0035]) operatively connected to the first imaging device, the image processing system being configured to: 
	receive real-time image data of a patient from the first imaging device (“real-time imaging data,” [0035]; “intra-operative 2D or 3D images,” [0040]); 
	receive secondary image data from a second imaging device (“[p]atient imaging data acquired prior to the procedure,” [0034]; “first and second imaging apparatus … may not be the same,” [0039]; “pre-operative 3D image dataset,” [0040]); 
(“performing an initial registration of a second image to a dataset from a first image,” [0039] and step 302 of fig. 3; “register a pre-operative 3D image dataset to one or more intra-operative 2D or 3D images,” [0040]); and 
	produce enhanced composite image data by improving an alignment of physical structures in a real-time image based on said real-time image data with corresponding physical structures in a secondary image based on said secondary image data (“user … presented with a live visualization of the registration as it is occurring on a display of the medical navigation system … If there are misalignments between images, then the user is provided an opportunity to assist the registration process by manipulating or correcting any misalignments in the registration,” [0042] and steps 304 - 306 of fig. 3; “achieve the best registration, “ [0052]), 
	wherein the image processing system is further configured to operate in an unlocked mode in which relative movement occurs between the real-time image and the secondary image (“medical navigation system allows the visualization of the registration to be manipulated by the user using a user interface having standard input tools such as a mouse, keyboard, joystick, pushbuttons, touch screen display, etc. This iteration continues until the user is happy with the registration and the registration is completed at step 310,” [0042] and fig. 3; “[t]o correct the misalignment, the first image 514 is rotated counterclockwise according to arrow 530 to align it with the second image 512… first image 524 now properly aligned with respect to the second image 522 as presented by the graphical representation of arrow 540,” [0048] and figs. 5A - 5B) and a locked mode wherein the real-time image and the secondary image are locked relative to each other to prevent relative movement therebetween (“iteration continues until the user is happy with the registration and the registration is completed at step 310,” [0042] and fig. 3), and
	wherein the system comprises a component (“user interface having standard input tools such as a mouse, keyboard, joystick, pushbuttons, touch screen display, etc.,” [0042]) configured to provide information to said image processing system to cause said image processing system to operate in said unlocked mode to enable movement of said real-time image relative to said secondary image.
	Although Lloyd provides an unlocked mode in which relative movement occurs between the real-time image and the secondary image  (“…visualization of the registration … manipulated by the user using a user interface …,” [0042]; “[t]o correct the misalignment, the first image 514 is rotated counterclockwise according to arrow 530 to align it with the second image 512… first image 524 now properly aligned with respect to the second image 522 as presented by the graphical representation of arrow 540,” [0048] and figs. 5A - 5B), it is not explicitly clear whether the relative movement comprises movement of the real-time image relative to the secondary image or vice versa. Lloyd is thus not deemed to be specific to the real-time image being free to move relative to the secondary image.
	However, at the time of the invention, there was a recognized need in the art to provide relative movement between real-time and secondary images in order to correct KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Moreover, such modification would allow the clinician to manipulate the intra-operative images of the tissue that the clinician is actively acquiring during the procedure, to thereby facilitate an intuitive alignment of the intra-operative images to the pre-operative 3D image dataset. 

	Regarding claim 2, Lloyd discloses the claimed invention substantially as noted above. Lloyd further shows that the first imaging device is an ultrasound device (“image obtained in near real-time or real-time using … ultrasound,” [0017]; “acquired imaging data from the imaging apparatus 20 may include … ultrasound imaging data,” [0025]) and the second imaging device is a CT scan device or an MRI device (“pre-operative 3D image dataset,” [0040] -- “dataset may be a CT dataset, MR dataset,” [0041]).

Regarding claim 3, Lloyd discloses the claimed invention substantially as noted above. Lloyd further shows a display device (display 226, [0036] and fig. 2; “FIG. 5A is an exemplary diagram of a visualization of a misaligned registration 510 on a display of the medical navigation system …,” [0048]) configured to receive and display the composite image data. 

	Regarding claim 4, Lloyd discloses the claimed invention substantially as noted above. Lloyd further shows that said image processing system is configured to allow correcting of a misalignment between the real-time image data relative to the secondary image data until an operator determines that the real-time image data coincides with the secondary image data (“[i]f there are misalignments between images, then the user is provided an opportunity to assist the registration process by manipulating or correcting any misalignments in the registration …iteration continues until the user is happy with the registration and the registration is completed at step 310,” [0042]).

	Regarding claim 5, Lloyd discloses the claimed invention substantially as noted above. Lloyd further shows that the image processing system comprises an input device configured to receive an input from an operator to put the image processing system in the unlocked mode (“the user may be requested to verify that the alignment of the at least two images appears correct in at least one displayed orientation…If there are misalignments between images, then the user is provided an opportunity to assist the registration process by manipulating or correcting any misalignments in the registration observed by the user on the display through a user interface at step 308,” [0042] and steps 306 - 308 of fig. 3 --- examiner maps the component of the system that the user uses to verify the alignment to the claimed “input device”). As explained in the art rejection of claim 1 above, in the invention of modified Lloyd, the unlocked mode allows the real-time image to update and move in position relative to the secondary image.

Claims 6, 17 - 18, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd et al. (US 2008/0300477, hereinafter “Lloyd”) in view of Tripathi et al. (US 2010/0094262, hereinafter “Tripathi”). 
Regarding claim 6, Lloyd discloses the claimed invention substantially as noted above. 
	Although Lloyd provides that the image processing system operates in a locked operating mode (“iteration continues until the user is happy with the registration and the registration is completed at step 310,” [0042] and fig. 3), Lloyd does not explicitly discuss that the input device is further configured to receive an input from the operator to put the image processing system in the locked mode to prevent relative movement between the real-time image and the secondary image.
	Tripathi discloses a real-time surgical indicium apparatus and methods for surgical applications. Tripathi teaches an input device configured to receive an input from an operator to put an image processing system in a locked mode to prevent relative movement (“whatever method is used to align the pre-operative still image with the real-time visualization, the ultimate authority to modify the image and to lock the alignment in place rests in the hands of the surgeon in control of the procedure,” [0058]; “once the surgeon is satisfied with the pre-operative still image alignment relative to the identifiable structures and features of the real-time multidimensional visualization of the target surgical field, the alignment can be locked into place by engaging "ok" button 306,” [0060]) between a real-time image (“real-time multidimensional video,” [0048]) and a secondary image (pre-operative data set, [0054]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lloyd’s invention to have the input device be further configured to receive an input from the operator to put the image processing system in the locked mode to prevent relative movement between the real-time image and the secondary image, as taught by Tripathi, in order to place the ultimate authority to modify the image and to lock the alignment in place in the hands of the surgeon in control of the procedure using an “ok” button, as suggested by Tripathi ([0058], [0060]).

	Regarding claims 17 and 28, Lloyd shows a method for surgical image guidance, comprising: 
	receiving, by an image processing system (navigation apparatus 230, [0028] and fig. 2; “imaging data is processed in an imaging module 280,” [0035]), real-time image data (“real-time imaging data,” [0035]; “intra-operative 2D or 3D images,” [0040]) of a patient from a first imaging device (“imaging apparatus 220 coupled … for receiving real-time imaging data,” [0035] and fig. 2); 
	receiving, by the image processing system, secondary image data from a second imaging device (“[p]atient imaging data acquired prior to the procedure,” [0034]; “first and second imaging apparatus … may not be the same,” [0039]; “pre-operative 3D image dataset,” [0040]);
	producing, by the image processing system, composite image data based on the real-time image data and the secondary image data (“performing an initial registration of a second image to a dataset from a first image,” [0039] and step 302 of fig. 3; “register a pre-operative 3D image dataset to one or more intra-operative 2D or 3D images,” [0040]); 
	producing, by the image processing system, enhanced composite image data by improving an alignment of physical structures in a real-time image based on said real-time image data with corresponding physical structures in a secondary image based on said secondary image data (“user … presented with a live visualization of the registration as it is occurring on a display of the medical navigation system … If there are misalignments between images, then the user is provided an opportunity to assist the registration process by manipulating or correcting any misalignments in the registration,” [0042] and steps 304 - 306 of fig. 3; “achieve the best registration, “ [0052]); and
	receiving, by the image processing system, a command to permit relative movement between the real-time image and the secondary image when the (“medical navigation system allows the visualization of the registration to be manipulated by the user using a user interface having standard input tools such as a mouse, keyboard, joystick, pushbuttons, touch screen display, etc. This iteration continues until the user is happy with the registration and the registration is completed at step 310,” [0042] and fig. 3; “[t]o correct the misalignment, the first image 514 is rotated counterclockwise according to arrow 530 to align it with the second image 512… first image 524 now properly aligned with respect to the second image 522 as presented by the graphical representation of arrow 540,” [0048] and figs. 5A - 5B).
	The method is implemented using a non-transitory processor-readable medium (“program products comprising machine-readable media…,” [0055]) having instructions stored thereon, which when executed by one or more processors, cause the one or more processors to implement the method. 
	Although Lloyd provides an unlocked mode in which relative movement occurs between the real-time image and the secondary image  (“…visualization of the registration … manipulated by the user using a user interface …,” [0042]; “[t]o correct the misalignment, the first image 514 is rotated counterclockwise according to arrow 530 to align it with the second image 512… first image 524 now properly aligned with respect to the second image 522 as presented by the graphical representation of arrow 540,” [0048] and figs. 5A - 5B), it is not explicitly 
	However, at the time of the invention, there was a recognized need in the art to provide relative movement between real-time and secondary images in order to correct for misalignment during a registration process. Further, there were a finite number of identified, predictable potential solutions to the recognized need. Specifically, there were two predictable potential solutions: either (1) move the real-time image relative to the secondary image, or (2) move the secondary image relative to the real-time image. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. It would therefore have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lloyd’s invention to have the relative movement comprise movement of the real-time image relative to the secondary image and to have the real-time image be free to move relative to the secondary image in the unlocked mode, as a choice from a finite number of predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Moreover, such modification would allow the clinician to manipulate the intra-operative images of the tissue that the clinician is actively acquiring during the procedure, to thereby facilitate an intuitive alignment of the intra-operative images to the pre-operative 3D image dataset. 
(“iteration continues until the user is happy with the registration and the registration is completed at step 310,” [0042] and fig. 3), Lloyd does not explicitly discuss receiving a command to put the image processing system in the locked operating mode so as to prevent relative movement between the real-time image and the secondary image.
	Tripathi discloses a real-time surgical indicium apparatus and methods for surgical applications. Tripathi teaches receiving a command to put an image processing system in a locked operating mode (“whatever method is used to align the pre-operative still image with the real-time visualization, the ultimate authority to modify the image and to lock the alignment in place rests in the hands of the surgeon in control of the procedure,” [0058]; “once the surgeon is satisfied with the pre-operative still image alignment relative to the identifiable structures and features of the real-time multidimensional visualization of the target surgical field, the alignment can be locked into place by engaging "ok" button 306,” [0060]) so as to prevent relative movement between a real-time image (“real-time multidimensional video,” [0048]) and a secondary image (pre-operative data set, [0054]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lloyd’s invention to include receiving a command to put the image processing system in the locked operating mode so as to prevent relative movement between the real-time image and the secondary image, as taught by Tripathi, in order to place the ultimate authority to modify the image ([0058], [0060]).

	Regarding claim 18, the combined invention of Lloyd and Tripathi discloses the claimed invention substantially as noted above. Lloyd further shows allowing for correction, by the processing system, of a misalignment between the real-time image data relative to the secondary image data until an operator determines that the real-time image data coincides with the secondary image data (“[i]f there are misalignments between images, then the user is provided an opportunity to assist the registration process by manipulating or correcting any misalignments in the registration …iteration continues until the user is happy with the registration and the registration is completed at step 310,” [0042]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd in view of Zhao et al. (US 2015/0201910, hereinafter “Zhao”). 
Regarding claim 7, Lloyd discloses the claimed invention substantially as noted above. 
	Lloyd fails to show the image processing system is configured to compute an image registration quality (IRQ) metric continuously, the IRQ metric quantifying a degree of the alignment of the physical structures in the real-time image with the corresponding physical structures in the secondary image.
	Zhao discloses registration techniques to compensate for organ motion during interventional procedures. Zhao teaches an image processing system that is configured (“accuracy was measured by calculating the target registration error … evaluated the accuracy when the registrations were performed continuously throughout the biopsy by acquiring and registering live 2D TRUS images every second,” [0126]), the IRQ metric quantifying a degree of the alignment of physical structures in a real-time image (live 2D TRUS images, [0126]) with corresponding physical structures in a secondary image (pre-acquired 3D TRUS image, [0126]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Lloyd’s invention to have the image processing system be configured to compute an IRQ metric continuously, the IRQ metric quantifying a degree of the alignment of the physical structures in the real-time image with the corresponding physical structures in the secondary image, as taught by Zhao, in order to evaluate registration accuracy while continuously compensating for motion during a procedure, as suggested by Zhao ([0126]).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd and Zhao as applied to claim 7 above, and further in view of Lachaine et al. (US 2012/0071758, hereinafter “Lachaine”). 
Regarding claim 8, the combined invention of Lloyd and Zhao discloses the claimed invention substantially as noted above. 
	Lloyd fails to show that the image processing system is configured to: determine whether the IRQ metric meets a predetermined threshold value or a dynamically determined threshold value; and provide, based on the determination, a feedback signal 
	Lachaine discloses feature tracking using ultrasound. Lachaine teaches an image processing system that is configured to determine whether an IRQ metric meets a predetermined threshold value, and provide, based on the determination, a feedback signal to an operator (“registration… may have a measurement, such as a quality factor, that indicates the certainty … threshold can be placed on this quality factor, and if the quality is below this threshold for a predetermined amount of time, the user is warned,” [0039]; “[e]ach time a registration is calculated, the quality factor of the registration (quantified by the normalized cross-correlation in this case) is evaluated and… checked against a threshold,” [0071]; “[i]ncorporation of the quality factor Q allows the treatment to be temporarily interrupted if the prostate tracking is or becomes unreliable … the treatment is ideally interrupted if the prostate moves rapidly over many sweeps,” [0074]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Lloyd and Zhao to have the image processing system be configured to determine whether the IRQ metric meets a predetermined threshold value, and provide, based on the determination, a feedback signal to an operator, as taught by Lachaine, in order to warn the user if the registration quality is low, as suggested by Lachaine ([0039]), for example, so that the procedure can be temporarily interrupted if the tissue is not being tracked accurately or moves rapidly, as discussed by Lachaine ([0074]).
Regarding claim 10, the combined invention of Lloyd, Zhao, and Lachaine discloses the claimed invention substantially as noted above. Claim 10 recites that limitations directed towards the “dynamically determined threshold value.” However, claims 8 and 10 have only set forth the “dynamically determined threshold value” as an alternative to the “predetermined threshold value.” The combined invention of Lloyd, Zhao, and Lachaine meets the limitations of the claims directed towards the “predetermined threshold value,” as discussed above, and therefore meets the limitations of claim 10, since the limitations directed towards the “dynamically determined threshold value” are only set forth in the alternative.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd, Zhao, and Lachaine as applied to claim 8 above, and further in view of Kruecker et al. (US 2017/0079623, hereinafter “Kruecker”). 
Regarding claim 9, the combined invention of Lloyd, Zhao, and Lachaine discloses the claimed invention substantially as noted above. 
Lloyd fails to show that the image processing system is configured to provide the IRQ metric as feedback to the operator.
Kruecker discloses co-registering images ([0001]). Kruecker teaches an image processing system configured to provide an IRQ metric as feedback to an operator (“feedback could be a number quantifying registration accuracy,” [0031]; “display 170…may show fusing … the above-mentioned number quantifying registration accuracy,” [0032]). 
([0032]) based on an consideration of the quantified registration accuracy. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd and Zhao as applied to claim 7 above, and further in view of Dobbe (US 2010/0104168).
Regarding claim 15, the combined invention of Lloyd and Zhao discloses the claimed invention substantially as noted above. Further, in the combined invention of Lloyd and Zhao, the IRQ metric is determined based on registration of the real-time image data and the corresponding secondary image data.
Lloyd fails to show that the registration includes performing a two-dimensional cross-correlation between the images. 
	Dobbe, in applicant’s field of endeavor of biomedical image inspection (CPC group G06T7/0012), discloses analyzing microcirculatory geometry using automated image analysis. Dobbe teaches registration that includes performing a two-dimensional cross-correlation between images (“using 2D cross correlation … in an image registration step,” [0051]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Lloyd and Zhao to have the registration include performing a two-dimensional cross-([0051]). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd and Tripathi as applied to claim 17 above, and further in view of Zhao et al. (US 2015/0201910, hereinafter “Zhao”). 
Regarding claim 19, the combined invention of Lloyd and Tripathi discloses the claimed invention substantially as noted above. 
	Lloyd fails to show the image processing system is configured to compute an image registration quality (IRQ) metric continuously, the IRQ metric quantifying a degree of the alignment of the physical structures in the real-time image with the corresponding physical structures in the secondary image.
	Zhao discloses registration techniques to compensate for organ motion during interventional procedures. Zhao teaches an image processing system that is configured to compute IRQ metric continuously (“accuracy was measured by calculating the target registration error … evaluated the accuracy when the registrations were performed continuously throughout the biopsy by acquiring and registering live 2D TRUS images every second,” [0126]), the IRQ metric quantifying a degree of the alignment of physical structures in a real-time image (live 2D TRUS images, [0126]) with corresponding physical structures in a secondary image (pre-acquired 3D TRUS image, [0126]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Lloyd  ([0126]).

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd, Tripathi, and Zhao as applied to claim 19 above, and further in view of Lachaine et al. (US 2012/0071758, hereinafter “Lachaine”). 
Regarding claim 21, the combined invention of Lloyd, Tripathi, and Zhao discloses the claimed invention substantially as noted above. 
	Lloyd fails to show determining whether the IRQ metric meets a predetermined threshold value or a dynamically determined threshold value; and providing, based on the determination, a feedback signal to an operator or to automatically put the image processing system in the locked mode to prevent relative movement between the real-time image and the secondary image.
	Lachaine discloses feature tracking using ultrasound. Lachaine teaches determining whether an IRQ metric meets a predetermined threshold value, and providing, based on the determination, a feedback signal to an operator (“registration… may have a measurement, such as a quality factor, that indicates the certainty … threshold can be placed on this quality factor, and if the quality is below this threshold for a predetermined amount of time, the user is warned,” [0039]; “[e]ach time a registration is calculated, the quality factor of the registration (quantified by the normalized cross-correlation in this case) is evaluated and… checked against a threshold,” [0071]; “[i]ncorporation of the quality factor Q allows the treatment to be temporarily interrupted if the prostate tracking is or becomes unreliable … the treatment is ideally interrupted if the prostate moves rapidly over many sweeps,” [0074]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Lloyd, Tripathi, and Zhao to include determining whether the IRQ metric meets a predetermined threshold value, and providing, based on the determination, a feedback signal to the operator, as taught by Lachaine, in order to warn the user if the registration quality is low, as suggested by Lachaine ([0039]), for example, so that the procedure can be temporarily interrupted if the tissue is not being tracked accurately or moves rapidly, as discussed by Lachaine ([0074]).
Regarding claim 23, the combined invention of Lloyd, Tripathi, Zhao, and Lachaine discloses the claimed invention substantially as noted above. Claim 23 recites that limitations directed towards the “dynamically determined threshold value.” However, claims 21 and 23 have only set forth the “dynamically determined threshold value” as an alternative to the “predetermined threshold value.” The combined invention of Lloyd, Tripathi, Zhao, and Lachaine meets the limitations of the claims directed towards the “predetermined threshold value,” as discussed above, and therefore meets the limitations of claim 23, since the limitations directed towards the “dynamically determined threshold value” are only set forth in the alternative.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lloyd, Tripathi, Zhao, and Lachaine as applied to claim 21 above, and further in view of Kruecker et al. (US 2017/0079623, hereinafter “Kruecker”). 
Regarding claim 22, the combined invention of Lloyd, Tripathi, Zhao, and Lachaine discloses the claimed invention substantially as noted above. 
Lloyd fails to show providing the IRQ metric as feedback to the operator.
Kruecker discloses co-registering images ([0001]). Kruecker teaches providing an IRQ metric as feedback to an operator (“feedback could be a number quantifying registration accuracy,” [0031]; “display 170…may show fusing … the above-mentioned number quantifying registration accuracy,” [0032]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Lloyd, Tripathi, Zhao, and Lachaine to include providing the IRQ metric as feedback to the operator, as taught by Kruecker, in order to allow the user to enter a halt instruction, as suggested by Kruecker ([0032]) based on consideration of the quantified registration accuracy. 

Allowable Subject Matter
Claims 11 - 14, 16, 20, and 24 - 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 9:30-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMELIE R DAVIS/Primary Examiner, Art Unit 3793